Citation Nr: 0710535	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
April 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The veteran presented oral testimony at a Video Conference 
Hearing before the undersigned Veterans Law Judge in November 
2006.  A transcript is associated with the claims file.  

The instant decision grants an increased scheduler rating to 
70 percent for the veteran's PTSD.  The issue of entitlement 
to a rating in excess of 70 percent for PTSD on an 
extraschedular basis (C.F.R. § 3.321(b) (2006)) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As a result of the decision below granting an increased 
rating for the veteran's PTSD to 70 percent, he meets the 
minimum percentage requirements for a total disability rating 
based upon individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16(a).  The remaining question, then, is whether the 
veteran's service-connected disabilities render him 
unemployable.  This matter is raised from the record. and, 
since the issue of whether the veteran is entitled to an 
extraschedular rating for his PTSD under the provisions of 38 
C.F.R. § 3.321(b) is the subject of a remand below, the Board 
finds that the raised issue of entitlement to a TDIU is 
intertwined with this matter and, as a result, will also be 
addressed in the remand appended to this decision.  




FINDING OF FACT

The veteran's PTSD is manifested by depression, an inability 
to maintain interpersonal relationships, a history of 
aggressive and suicidal tendencies, nightmares, difficulties 
with sleep and memory, neglect of personal hygiene, and 
avoidance of activities which would expose the veteran to 
open flames; consistent with severe social and occupational 
impairment; the preponderance of the evidence is against 
total social and industrial inadaptability solely due to 
PTSD.  


CONCLUSION OF LAW

The scheduler criteria for a rating of 70 percent for PTSD, 
but no more than 70 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a June 2004 VCAA letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claim.  

With respect to Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to the 
timing of the notice, as the instant decision that grants an 
increased rating from 30 to 70 percent for the veteran's 
PTSD, the RO will effectuate the higher rating and assign an 
effective date.  Further, as the preponderance of the 
evidence is against a rating in excess of 70 percent, any 
additional question regarding a higher rating or effective 
date is rendered moot.  Moreover, the issues of entitlement 
to an extraschedular rating for PTSD and a total disability 
rating based upon individual unemployability are addressed in 
the remand below.  Under these circumstances, such timing 
deficiency of the Dingess requirements constitutes an error 
non-prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran was initially granted service connection for PTSD 
in a January 1994 rating decision, which assigned a 10 
percent evaluation.  He filed his current claim for an 
increased rating in May 2004, alleging that his psychiatric 
disorder had grown in severity to such a degree that a higher 
evaluation was warranted.  In response to this, the RO 
scheduled the veteran for a comprehensive VA psychiatric 
examination, and in an August 2004 rating decision, increased 
the veteran's evaluation to 30 percent.  The veteran posited 
a timely notice of disagreement with this decision, alleging 
that his condition is more severe than contemplated by a 30 
percent evaluation.  

The veteran's PTSD stems from an in-service motor vehicle 
accident, which left him severely burned on over 80 percent 
of his body surface.  He contends, in essence, that his PTSD 
is manifested by a deepening depression, social isolation 
with aggression, and significant memory loss.  

The veteran has been unemployed since 2004, and he alleges 
that this is due to an inability to be around others in a 
work environment, as he feels he may cause harm to those whom 
he sees as an agitation.  Additionally, there is a positive 
history of substance abuse in remission, with the veteran 
having terminated the use of alcohol and marijuana in the 
early 1990s.  Despite a lengthy period of sobriety, the 
veteran did have one relapse of alcohol use in June 2005.  
Upon being notified that his claim for individual 
unemployability had been denied, the veteran became so upset 
that he consumed a large quantity of alcohol and began to 
manifest suicidal ideation.  The veteran did, however, 
realize that his reaction to the news of the VA decision was 
a serious psychiatric manifestation, and he called the VA 
Medical Center for help.  The veteran was hospitalized for 
several weeks on an in-patient basis, and was released after 
it was felt that his personal safety was no longer in 
jeopardy.  

The veteran has provided a resume, and from this it is 
apparent that he has had great difficulty in holding steady 
employment for extended periods of time.  The veteran 
contends this is due to his social isolation and inability to 
be around people, and there are records that indicate 
intermittent violent behavior.  In a November 2006 Video 
Conference Hearing, the veteran testified that he had felt 
like assaulting a supervisor whom he felt was too 
domineering.  Furthermore, by the veteran's own admission, he 
was placed under arrest (although not booked or charged) due 
to an employer phoning the police regarding an alleged 
assault.  The veteran is currently single, having been 
married from 1993 to 2002, and in the petition for divorce, 
the veteran's estranged spouse did accuse him of verbal abuse 
and of making threats of physical violence toward her.  

As far as the veteran's living situation is concerned, he 
lives alone in a brick apartment complex.  The veteran is 
willing to pay more in monthly rental payments (even though 
his funds are limited) for a brick apartment (rather than 
live in a cheaper wood-frame apartment) because of his 
established fear of fire, a manifestation of his fire-related 
PTSD.  The veteran has very limited social interaction, 
preferring to remain in his apartment and watch television, 
read, or work on his computer rather than being engaged in 
community activities or social functions.  The veteran does 
occasionally eat at a restaurant and attend church services, 
but does not have close friendships or romantic interests, as 
he feels self-conscious about his size (veteran is obese) and 
the residual scar tissue on his body as a result of the in-
service vehicle accident.  The veteran has been found, during 
the course of his hospitalization in June 2005, to not have a 
supportive family or family-like unit on which he can rely.  
Indeed, by the veteran's own testimony, he keeps very minimal 
contact with his siblings, although he has indicated in a VA 
clinical evaluation that he is proud of his brother who is a 
military officer serving in the Iraq War. 

With respect to specific psychiatric symptoms and Global 
Assessment of Functioning (GAF) scores, the veteran has 
complained of frequent nightmares, inability to sleep, 
significant lapses in memory, and avoidance behavior.  The 
veteran has been diagnosed with depression as well as PTSD, 
and his depression has been clinically linked as a 
manifestation of the veteran's service-connected psychiatric 
condition.  His GAF scores were, in a July 2004 VA 
examination, listed as 58 directly attributable to PTSD, 52 
for a depressive disorder, and 58 regarding a personality 
disorder, with a combined GAF of 52 for sleep difficulty, 
fatigue, hopelessness, helplessness, suicidal ideation, 
avoidance of flame, recurrent nightmares, irritability, and 
social isolation.  

Additionally, the veteran was given a second VA psychiatric 
examination in April 2005.  In the associated report, the 
veteran's reported memory loss was found to be psychosomatic, 
based in part on a July 2004 neuropsychological assessment 
which had opined that the veteran did not put forth effort 
during testing (in subsequent clinical evaluations, the 
veteran has made reference to his July 2004 
neuropsychological assessment and has stated that he did put 
forth an effort on this examination). The veteran appeared 
disheveled when he reported for the examination, but had on a 
clean shirt and trousers (examiner opined that his appearance 
was less than ideal if he were to present for a job 
interview).  GAF scores were reported as 58 for PTSD, 57 for 
depression, and 50 for a personality disorder.  

A statement from a mental health nurse practitioner (NP) 
dated and received by the Board in February 2007, is of 
record.  The clinician reported that she had treated the 
veteran for 4 years for severe PTSD and depression.  It was 
noted that the veteran's PTSD continued to cause nightmares, 
insomnia and low self esteem and that his phobia of fire and 
heat prevented him from being comfortable in many ordinary 
situations, including a work environment.  The clinician 
further stated that the veteran had not been employed in the 
past 4 years and it was her professional opinion that the 
veteran's PTSD symptoms made it impossible for him to find or 
maintain gainful employment.

Psychiatric disabilities, including PTSD, are rated in 
accordance with the General Formula for Rating Mental 
Disorders under 38 C.F.R. § 4.130.  PTSD is applied via 
Diagnostic Code 9411, and provides for a 50 percent rating 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is assigned when PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships; a maximum 100 percent rating is assigned for 
PTSD that causes total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating. See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Based on the evidence of record, the veteran exhibits a range 
of global assessment of functioning (GAF) scores associated 
with his PTSD from 52 to 58, which, according to information 
provided by the veteran's psychiatric examiners indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  It is pertinent to note 
that the veteran's GAF score has been noted at the low end of 
this spectrum for this classification (51-60), and he has 
with the 52 score been close to the GAF description of 
serious symptoms (GAF 41-50) including suicidal ideation, 
lack of friends, and an inability to keep a job.  

To further elaborate on the meaning of the GAF scale, it is 
reflective of the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter, supra.

The record is indicative of severe social impairment and an 
avoidance of social activity.  The veteran has contemplated 
suicide, having been serious enough about it to require an 
extensive in-patient hospital stay in June 2005.  There are 
documented feelings of aggression toward those in any kind of 
employer role as well as to his former spouse, and the 
veteran has on several occasions been deficient in his 
personal hygiene and appearance.  The veteran mismanages his 
funds due to inattentiveness and in past jobs has been 
reprimanded for forgetfulness in completing assigned tasks, 
provoking aggressive and/or assaultive
 behavior.  A mental health nurse practitioner recently 
reported that the veteran's PTSD continued to cause 
nightmares, insomnia and low self esteem; that his phobia of 
fire and heat prevented him from being comfortable in many 
ordinary situations, including a work environment; and that 
he had not been employed in the past 4 years.  The NP 
concluded that the veteran's PTSD symptoms made it impossible 
for him to find or maintain gainful employment.  A complete 
history and mental status examination were not included in 
the statement and there is no indication that the NP reviewed 
or had access to the relevant evidence in the claims file, to 
include the reports of two thorough psychiatric examinations 
performed in conjunction with this claim.  Also, all of the 
treatment records referred to (VA Eastern Colorado Health 
Care System, Mental Health Clinic) are not of record.  
Nevertheless, the Board finds that this statement is further 
support for an increased rating to 70 percent for PTSD but, 
as explained below, not a total evaluation when considered 
with the other competent evidence of record.  

With consideration of all of the relevant evidence of record, 
the Board concludes that a 70 percent evaluation is warranted 
for PTSD.  By all accounts, the veteran has presented 
symptoms which amount to deficiencies in most areas of social 
and occupational functioning, and he requires constant 
monthly care from mental health providers to help alleviate 
the symptoms of his condition.  

Turning next to the question of whether the next highest 
schedular rating of 100 percent is warranted, the Board finds 
that there is no indication that the veteran is a constant 
threat to himself or others, cannot perform minimal personal 
hygiene, is delusional or hallucinatory, or is unable to 
remember his own name or the names of his family members.  
While the recent statement from a treating NP, when 
considered in isolation, supports a finding of total 
industrial inadaptability, such evidence is outweighed by the 
findings reported upon the VA psychiatric examinations 
summarized above.  These latter examinations, unlike the NP's 
statement, included a complete history obtained from the 
veteran, a thorough mental status examination, a GAF score 
and were performed by psychiatrists.  The symptoms reported 
by both specialists in psychiatry are not consistent with a 
100 percent scheduler rating, nor are the GAF scores.  For 
these reasons, the Board concludes that the preponderance of 
the evidence is against a 100 percent scheduler rating; the 
veteran's PTSD symptomatology in toto more nearly 
approximates the criteria for a 70 percent evaluation.  

While the preponderance of the evidence is against a 100 
percent scheduler rating, given the recent statement from the 
NP noted above, who is also a specialist in the mental health 
field, and the instant decision, which recognizes a 
significant increase in psychiatric disablement (from 30 to 
70 percent), a claim for a total compensation rating based 
upon individual unemployability is raised by the record.  The 
Board is cognizant of the RO's adjudication and denial of 
such issue in June 2005 but, in addition to the subsequent 
statement from the mental health NP and the increase to 70 
percent for the veteran's PTSD, his other service-connected 
disabilities consist of residuals of burn scars to the trunk, 
arms, hands and left neck (rated 40 percent), post-traumatic 
venous thrombosis of the left leg (rated 10 percent), 
residuals of esophagitis secondary to burns (rated 10 
percent), and burn and graft scars of the legs (rated 10 
percent).  

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2006).  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
are met in this case.  The remaining question, then, is 
whether the veteran's service-connected disabilities render 
him unemployable.  As noted in the introduction above, this 
matter is addressed in the remand below, along with the issue 
of entitlement to an extraschedular rating for PTSD under the 
provisions of 38 C.F.R. § 3.321(b).  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In the meantime, the Board finds that the veteran is entitled 
to an increased scheduler rating for his PTSD from 30 to 70 
percent.  The preponderance of the evidence is against a 
scheduler rating in excess of 70 percent.  As the 
preponderance of the evidence is against this latter aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a scheduler rating of 70 percent for PTSD, but 
no more than 70 percent, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.  


                                                              
REMAND

The Board finds that the RO has not provided the veteran with 
notice of the evidence needed to substantiate a claim of 
entitlement to an extraschedular rating for PTSD, nor has it 
told him what evidence VA will obtain and what evidence he 
should provide.  VA should advise the veteran that under 38 
C.F.R. § 3.321(b) the governing norm in consideration of such 
a claim is that of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  VA should notify the veteran that the type of 
evidence required to substantiate the claim could include, 
but not be limited to, employment records referring to any 
poor job performance stemming from his service-connected 
bilateral tinnitus and statements from his employer, 
coworkers, health care providers, family, and friends who 
have observed the effects of his PTSD on his ability to 
operate successfully in a work environment.  The veteran 
should be requested to submit all evidence in his possession 
that pertains to his claim.

As the result of the instant Board decision, the veteran now 
meets the minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).  The remaining question, then, is whether 
his service-connected disabilities render him unemployable.  
This matter is intertwined with the issue of entitlement to 
an extraschedular rating for PTSD under the provisions of 38 
C.F.R. § 3.321(b).  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
extraschedular disability rating and 
effective date for his service-connected 
PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to include  statements 
from his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his PTSD on his 
ability to operate successfully in a work 
environment.  The letter must also 
fulfill all notice requirements for the 
raised, intertwined claim for a TDIU.  
The veteran should be notified that 
evidence that may substantiate either 
claim could include, but not be limited 
to, employment records referring to any 
poor job performance stemming from his 
service-connected PTSD and, with respect 
to the TDIU claim, any industrial 
impairment due to all of his service-
connected disabilities. 

The notice should request that the 
veteran submit all evidence in his 
possession that pertains to his claim and 
has not been submitted previously.

2.  The VA Eastern Colorado Health Care 
System should be contacted for the 
purpose of obtaining the veteran's mental 
health clinic records dated since 2003, 
to include all clinical records 
reflecting treatment from Kay Rautio, 
MHNP.

3.  Then, after completion of any other 
development indicated by the state of the 
record at that time, adjudicate the 
raised, intertwined claim for a total 
disability rating based upon individual 
unemployability (TDIU) with consideration 
of all of the evidence received after the 
last supplemental statement of the case 
(SSOC) was issued, to include the 
February 2007 statement from a mental 
health nurse practitioner.  The veteran 
must be advised that, if the TDIU claim 
is denied, he must submit a timely notice 
of disagreement if he wants to appeal 
such decision and, after a statement of 
the case is issued by the RO, if he 
wishes appellate review by the Board, he 
must perfect his appeal by submitting a 
timely substantive appeal. 

If the TDIU claim is denied, the RO must 
refer the claim for a rating in excess of 
70 percent for PTSD on an extraschedular 
rating basis to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extrashedular rating under 38 C.F.R. § 
3.321(b).  If the decision is adverse to 
the veteran, he and his representative 
should be issued an appropriate 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned 
to the Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


